Citation Nr: 0531599	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-20 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for hepatitis C for the period preceding March 16, 2001.

2.  Entitlement to an initial rating in excess of 60 percent 
for hepatitis C for the period from March 16, 2001, to March 
31, 2002.

3.  Entitlement to an initial rating in excess of 10 percent 
for hepatitis C beginning April 1, 2002. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This case was remanded in August 2004 and 
now returns to the Board for appellate review.

As stated in the August 2004 remand, the Board notes that in 
the veteran's March 2002 notice of disagreement, he raises a 
claim of entitlement to service connection for anxiety as 
secondary to his service-connected hepatitis C.  In May 2003, 
the RO sent a letter to the veteran concerning this claim.  
This issue is again referred to the RO for continued 
appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  For the period preceding March 16, 2001, the veteran's 
hepatitis C is manifested by minimal liver damage, fatigue, 
and an abnormal liver biopsy demonstrating chronic hepatitis 
C, mild activity, and focal piecemeal necrosis.  

3.  For the period from March 16, 2001, to March 21, 2002, 
the veteran's hepatitis C is manifested by moderate liver 
damage, fatigue, malaise, nausea, vomiting, substantial 
weight loss, gastrointestinal disturbances, episodes of 
anxiety, and a herpes zoster infection, without evidence of 
near-constant debilitating symptoms or incapacitating 
episodes.

4.  Beginning April 1, 2002, the veteran's hepatitis C is 
manifested by intermittent fatigue and malaise, without 
evidence of dietary restrictions, continuous medication, or 
incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in 
excess of 30 percent for hepatitis C for the period preceding 
March 16, 2001, have not been met.  38 U.S.C.A. § 1155 (West 
1991 & 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7345 
(2001).

2.  The criteria for entitlement to an initial rating in 
excess of 60 percent for hepatitis C for the period from 
March 16, 2001, to March 31, 2002, have not been met.  
38 U.S.C.A. § 1155 (West 1991 & 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Codes 7345 (2001), 7354 (2005).

3.  The criteria for entitlement to an initial rating in 
excess of 10 percent for hepatitis C beginning April 1, 2002, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7354 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The Court of Appeals for Veterans Claims (Court) has 
indicated that notice under the VCAA must be given prior to 
an initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  In Pelegrini II, at 121, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide and 
that, furthermore, in what can be considered a fourth element 
of the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).

The veteran filed his original claim for service connection 
in March 2001 and an initial rating decision issued in 
December 2001 granted service connection for hepatitis C and 
assigned an initial 10 percent rating, effective March 6, 
2001.  Thereafter, the veteran appealed with respect to the 
propriety of the initially assigned rating.  The Board notes 
that initial rating claims are generally considered to be 
"downstream" issues from the original grant of service 
connection.  VA's General Counsel promulgated an advisory 
opinion holding that separate notice of the VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claim involving such downstream issues 
is not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  VAOPGCPREC 
8-2003.  In this case, the veteran was provided notice of the 
regulations governing service connection and VCAA provisions 
prior to the December 2001 rating decision in an August 2001 
letter.  Moreover, pertinent to his initial rating claims, 
the veteran was sent a letter in August 2004 and his initial 
rating claims were readjudicated in a June 2005 supplemental 
statement of the case.  

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  As indicated previously, the letter sent 
to the veteran in August 2001 advised him of the evidence 
necessary to establish entitlement to service connection.  
Moreover, an August 2004 letter specifically informed the 
veteran that, in order to establish entitlement to an 
increase evaluation, the evidence must show that his service-
connected disability had gotten worse.

Second, the claimant must be informed of the information and 
evidence that VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The 
August 2001 letter notified the veteran that VA would obtain 
his service medical records, other military service records, 
VA records, and any additionally-identified records.  
Moreover, the August 2004 letter advised the veteran that VA 
was responsible for obtaining relevant records from any 
Federal agency, to include medical records from the military, 
VA hospitals, and the Social Security Administration (SSA).  
Such letter also advised the veteran that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, to include records from state or local 
governments, private doctors and hospitals, and current or 
former employers.  Both letters also notified the veteran 
that VA would attempt to obtain private records if he 
completed and returned VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each provider.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The August 2001 letter advised the veteran that he 
may submit medical or lay evidence of his persistent or 
recurrent symptoms of hepatitis C.  He was also requested to 
identify his risk factors for hepatitis C infections.  Such 
letter further requested that the veteran provide identifying 
information for any person or facility that may have records 
relevant to his claim.  The August 2004 letter requested that 
the veteran notify VA of any additional information he wanted 
VA to consider, to include identifying the location and 
approximate dates of treatment he may have sought at VA 
Medical Centers.  Such letter also indicated that the veteran 
must provide enough information about his records so they can 
be obtained from the proper source and that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.  As indicated previously, both letters 
also notified the veteran that VA would attempt to obtain 
private records if he completed and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each provider.  Moreover, the August 2004 letter specifically 
requested that the veteran provide VA Forms 21-4142 for Drs. 
M.P. and S.D. as well as any evidence pertinent to his 
employability during the period from September 13, 2002, to 
December 29, 2002.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The August 2004 letter requested that 
the veteran send any evidence in his possession that pertains 
to his appeal to VA.  

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  The Board observes that in the August 2004 
remand, the Appeals Management Center was directed to request 
evidence from the veteran pertinent to his employability 
during the period from September 13, 2002, to December 29, 
2002, as well as obtain records from Drs. M.P. and S.D.  As 
noted previously, the August 2004 letter sent to the veteran 
specifically requested such evidence from him; however, no 
response has been received from the veteran to date.  
Moreover, he has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran was provided with VA examinations in May 2001 and 
January 2005 in order to adjudicate his initial rating 
claims.  Thus, the Board concludes that there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claims.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & 2002); 
38 C.F.R. § 4.1 (2005).  The basis of disability evaluation 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2005).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2005).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's hepatitis C.  Also, in Fenderson, 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the veteran has been assigned 
initial staged ratings for his service-connected hepatitis C.  

The veteran is service-connected for hepatitis C, rated under 
38 C.F.R. § 4.114, Diagnostic Code 7354.  The ratings 
assigned to the veteran's service-connected hepatitis C are 
as follows:  30 percent from March 6, 2001, to March 15, 
2001; 60 percent from March 16, 2001, to March 31, 2002; and 
10 percent from April 1, 2002, to the present.  See 
Fenderson, supra.  The veteran was also granted entitlement 
to a total rating based on individual unemployability due to 
service-connected disability from July 19, 2001, until 
January 21, 2002.  At his July 2003 hearing before a Decision 
Review Officer, the veteran contended that his service-
connected disability is more severe than reflected by the 
assigned percentage ratings.  Specifically, he stated that he 
was out of work again from September 13, 2002, until December 
29, 2002, due to his hepatitis C.  He also complained of a 
weight loss of over 30 pounds, a stomach virus, colitis, and 
bouts of fatigue, all attributable to hepatitis C.  The 
veteran further indicated that he still had not gained back 
the muscle mass he previously lost.  As such, he claims that 
he is entitled to initial ratings in excess of those 
currently assigned. 

The Board observes that during the pendency of the veteran's 
claim, VA's Rating Schedule pertinent to the rating of 
hepatitis C was amended effective July 2, 2001.  Prior to 
July 2, 2001, hepatitis C was evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7345, and, effective July 2, 2001, 
hepatitis C is evaluated under 38 C.F.R. § 4.114, Diagnostic 
Code 7354.  The December 2001 rating decision on appeal, as 
well as October 2002 statement of the case, only advised the 
veteran of the criteria pertinent to hepatitis C effective 
July 2, 2001, and considered his claim only under such 
criteria.  The October 2002 statement of the case 
specifically advised the veteran of Diagnostic Code 7354.  
However, the March 2003 supplemental statement of the case 
advised the veteran of the rating criteria as in effect prior 
to the July 2001 amendment and specifically included 
Diagnostic Code 7345.  Moreover, the March 2003, August 2003, 
and June 2005 supplemental statements of the case, the March 
2003 rating decision, and the August 2003 Decision Review 
Officer decision all considered the veteran's hepatitis C 
under both sets of rating criteria.  As the veteran has been 
clearly advised of both sets of criteria and his service-
connected disability has been considered by the agency of 
original jurisdiction under each set, he is not prejudiced by 
the Board consideration of both sets of criteria in the 
disposition of his claims herein.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Prior to July 2, 2001, Diagnostic Code 7345 governed the 
rating of hepatitis C.  Such provides for a 10 percent rating 
where there is demonstrable liver damage with mild 
gastrointestinal disturbance.  A 30 percent evaluation is 
warranted where there is minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency but necessitating dietary restriction or 
other therapeutic measures.  A 60 percent evaluation is 
warranted where there is moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  A 100 percent evaluation is warranted 
where there is marked liver damage manifested by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2001).  

As of July 2, 2001, hepatitis C is rated under Diagnostic 
Code 7354.  Such provides that there must be serologic 
evidence of hepatitis C infection and the following signs and 
symptoms due to hepatitis C infection.  A 10 percent 
evaluation is warranted where there is intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  A 20 percent evaluation is 
warranted where there is daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  A 40 
percent evaluation is warranted where there is daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent evaluation is warranted where 
there is daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but not occurring constantly.  A 100 percent 
evaluation is warranted where there is near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  Note (1) provides that sequelae, such as cirrhosis or 
malignancy of the liver, should be evaluated under an 
appropriate diagnostic code, but one should not use the same 
signs and symptoms as the basis for evaluation under 
Diagnostic Code 7354 and under a diagnostic code for sequelae 
(see 38 C.F.R. § 4.14).  Note (2) provides that, for the 
purposes of evaluation conditions under Diagnostic Code 7354, 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2005). 

A.	Entitlement to an Initial Rating in Excess of 30 
Percent for the Period Preceding March 16, 2001

The Board observes that the veteran's hepatitis C has been 
evaluated as 30 percent disabling for the period from March 
6, 2001, the date of the grant of service connection, to 
March 16, 2001.  As this entire staged period is dated prior 
to July 2, 2001, only the regulations governing the rating of 
hepatitis C as in effect prior to such date are applicable.

For the period preceding March 15, 2001, the veteran's 
hepatitis C is manifested by minimal liver damage, fatigue, 
and an abnormal liver biopsy demonstrating chronic hepatitis 
C, mild activity, and focal piecemeal necrosis.  

A letter from Dr. S.D., dated in January 2001, reflects a 
diagnosis of hepatitis C, likely chronic.  It was also noted 
that the veteran complained of mild fatigue, but otherwise 
seemed to be without symptoms.  It was noted, by history, 
that the veteran had episodes of anxiety attacks about two 
years previously, but had not had anymore attacks.  He also 
denied any bouts of depression or suicidal ideation.  A 
February 2001 laboratory report shows that the histologic 
appearance of a liver biopsy was compatible with chronic 
hepatitis C.  A February 2001 statement from Dr. M.P. 
reflects that the veteran had recently been diagnosed with 
hepatitis C, which had been confirmed by polymerase chain 
reaction testing and a liver biopsy.  The veteran's liver 
biopsy showed chronic hepatitis C, mild activity, and focal 
piecemeal necrosis.  Such manifestations of hepatitis C more 
nearly approximate minimal, as opposed to moderate, liver 
damage and, as such, the veteran is not entitled to an 
initial rating in excess of 30 percent for the period 
preceding March 16, 2001.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 30 percent for hepatitis C for the period 
preceding March 16, 2001.  Therefore, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7.

B.	Entitlement to an Initial Rating in Excess of 60 
Percent for the Period From March 16, 2001, to March 
31, 2002

The veteran's hepatitis C has been evaluated as 60 percent 
disabling for the period from March 16, 2001, to March 31, 
2002.  As the regulations governing hepatitis C were amended 
effective July 2, 2001, both sets of criteria are applicable 
when considering the propriety of the veteran's initial 60 
percent rating for this staged period.

For the period from March 16, 2001, to March 31, 2002, the 
veteran's hepatitis C is manifested by moderate liver damage, 
fatigue, malaise, nausea, vomiting, substantial weight loss, 
gastrointestinal disturbances, episodes of anxiety, and a 
herpes zoster infection, without evidence of near-constant 
debilitating symptoms or incapacitating episodes.

A May 2001 VA examination reflects that the veteran was being 
treated with Rebetron and ribavirin.  He complained of 
feeling tired and run down most of the time.  He had also 
lost 15 pounds within the prior month and reported that his 
appetite was poor.  The veteran further complained of nausea, 
headaches, and occasional chills.  He denied vomiting and 
abdominal pain.  The veteran's bowel movements alternated 
between loose and constipated.  Upon physical examination, 
the veteran's liver was palpable and was slightly tender.  
There was no caput medusae, though a plexus of spider veins 
was seen in the right chest wall anteriorly.  Laboratory 
results showed that the hepatitis C antibody was repeatedly 
reactive.  The assessment was hepatitis C, currently 
inactive, and subjective complaints of fatigue and 
gastrointestinal symptoms. 

A June 2001 office note from Dr. S.D. reflects that the 
veteran was seen for follow-up and was doing quite well, with 
the exception of his weight loss.  He denied any new 
complaints and his anxiety episodes were well controlled with 
Xanax.  The assessment included hepatitis C, for which the 
veteran was on PEGylated Interferon and ribavirin, and likely 
herpes zoster infection on the right side without any 
symptoms, possibly due to the antiviral effect of the 
Interferon and ribavirin.  

June 2001 statements from a nurse on behalf of Dr. S.D., Dr. 
M.P., and the veteran's VA treating physician reveal that the 
veteran was being treated for hepatitis C with medications 
that cause severe fatigue and as such, he should not work 
more than 40 hours in any one work week.  A June 2001 letter 
from the veteran's employer indicates that the veteran's work 
week was being limited to five 8-hour days, 40 hours a week, 
for a period of three months, ending in September 2001.  It 
was noted that, if due to his illness or medication, the 
veteran's job performance and/or attendance becomes a 
problem, the work agreement was void and another means of 
accommodating his illness would be used, such as Short Term 
Disability. 

A July 2001 office note from Dr. S.D. shows that the 
veteran's overall energy level was significantly down and he 
was very fatigued at work.  He seemed to have a very good 
appetite, but had been losing weight.  The veteran's anxiety 
symptoms seemed about the same and denied any further rash at 
the injection sites.  The assessment was hepatitis C, on 
PEGylated Interferon and rivavirin, increasing fatigue, and 
asymptomatic herpes zoster.  Regarding the veteran's fatigue, 
it was noted that he was going on short term disability and 
his last day of work would be later that week for an intended 
period of at least two months. 

An August 2001 VA opinion, offered by the May 2001 VA 
examiner, indicates that, upon review of the laboratory data 
taken at the time of the examination, the veteran's liver 
enzymes, which reflect the condition of the liver cells and 
their ability to excrete bile, were within normal range.  
Other criteria, such as the serum albumin and bilirubin, 
which reflect different liver functions, were also within the 
normal range.  The examiner further stated that slight damage 
may not be reflected in these values since the liver is a 
large organ and able to compensate for mild injury. 

An August 2001 letter from Dr. M.P. reflects that the veteran 
was undergoing interferon and ribavirin treatments for 
hepatitis C.  Dr. M.P. noted that the veteran's present 
employment, which exposed him to garbage and refuse, was a 
risk factor for contracting hepatitis A.  With the veteran's 
concurrent history of hepatitis C, such would be detrimental 
to his health.  As such, Dr. M.P. stated that he advised the 
veteran to seek alternate employment. 

An August 2001 treatment record from Dr. S.D. reveals that 
the veteran had been off work for about a month and had lost 
an additional six pounds over the prior month, but seemed to 
be feeling better.  He was still fatigued, but coming off 
work seemed to have improved his subjective feeling.  The 
assessment was hepatitis C on PEGylated Interferon and 
Rebetron.  Dr. S.D. noted that the veteran continued to have 
persistent weight loss and decreased energy.  A December 2001 
office note shows that the veteran was slowly building up his 
energy and his appetite had improved.  The assessment was 
hepatitis C, status-post treatment with negative RNA at three 
months.  It was also noted that there was a mild increased of 
transaminases, etiology of which was unclear.  A March 29, 
2002, record from Dr. S.D. shows that the veteran was doing 
quite well and seemed to have occasional anxiety attacks, 
which were controlled with medication.  The assessment was 
hepatitis C, sustained remission and negative RNA qualitative 
after six months of completion of therapy.  It was noted that 
such constituted a cure of hepatitis C. 

An August 2002 letter from Dr. M.P. reflects that the veteran 
was started on Interferen and Ribavirin treatment on March 
16, 2001, and as a result of such treatment, developed severe 
weight loss, nausea, vomiting, and fatigue.  He was placed 
off work on July 20, 2001, to January 20, 2002.  It was also 
noted that, during such time, the veteran had difficulty with 
anxiety and panic attacks.  He had a history of panic attacks 
in the past, but the combination of hepatitis C with the 
medication seemed to be making such worse and was restarted 
on Xanax on April 7, 2001.  

A September 2002 letter from the veteran's employer noted 
that the veteran was off work from July 19, 2001, to January 
21, 2002. 

Initially, the Board observes that the veteran was out of 
work from July 19, 2001, to January 21, 2002, as a result of 
his hepatitis C symptoms and treatment.  As such, he was 
granted a total rating based on individual unemployability 
due to service-connected disability for such time period.  

Under Diagnostic Code 7345, governing the rating of hepatitis 
C prior to July 2, 2001, the veteran is not entitled to an 
initial rating in excess of 60 percent for this staged period 
as there is no evidence of marked liver damage manifested by 
liver function test, marked gastrointestinal symptoms, or 
episodes of several weeks duration aggregating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy.  Specifically, in May 2001, following laboratory 
tests, the veteran was diagnosed with hepatitis C, currently 
inactive.  Moreover, while the veteran complained of bowel 
movements alternating between loose and constipated at his 
May 2001 VA examination, there is no evidence of marked 
gastrointestinal symptoms.  Moreover, prior to July 2, 2001, 
there is no indication that the veteran was prescribed rest 
therapy as a result of hepatitis C-related disabling 
symptoms.  As such, under the criteria pertinent to hepatitis 
C as in effect prior to July 2, 2001, the veteran is not 
entitled to an initial rating in excess of 60 percent for the 
period from March 16, 2001, to March 31, 2002.  38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (2001).  

Under Diagnostic Code 7354, governing the rating of hepatitis 
C effective July 2, 2001, the veteran is not entitled to an 
initial rating in excess of 60 percent for this staged period 
as there is no evidence of near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).  The 
Board observes that the medical evidence of record does 
indeed demonstrate such symptoms; however, there is no 
evidence that they are on a near-constant basis.  In fact, in 
August 2001, the veteran seemed to be feeling better and, in 
December 2001, he was building up his energy and his appetite 
had improved.  Moreover, as of March 29, 2002, the veteran 
was noted to be doing quite well and his hepatitis C was 
considered cured.  As such, the veteran is not entitled to an 
initial rating in excess of 60 percent for the period from 
March 16, 2001, to March 31, 2002, under the revised 
hepatitis C criteria.  38 C.F.R. § 4.114, Diagnostic Code 
7354 (2005).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 60 percent for hepatitis C for the period from 
March 16, 2001, to March 31, 2002.  Therefore, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 1991 & 2002); 38 C.F.R. §§ 4.3, 4.7.

C.	Entitlement to an Initial Rating in Excess of 10 
Percent Beginning April 1, 2002 

The veteran's hepatitis C has been evaluated as 10 percent 
disabling beginning April 1, 2002.  As the regulations 
governing hepatitis C were amended effective July 2, 2001, 
only the revised criteria found in Diagnostic Code 7354 are 
applicable when considering the propriety of the veteran's 
initial 10 percent rating for this staged period.

Beginning April 1, 2002, the veteran's hepatitis C is 
manifested by intermittent fatigue and malaise, without 
evidence of dietary restrictions, continuous medication, or 
incapacitating episodes.  

An August 2002 letter from Dr. M.P. reflects that the veteran 
treatment for hepatitis C had been completed and he was now 
back to work full time, but did continue to take Xanax on an 
as needed basis.  An August 2002 statement from Dr. M.P. 
indicated that the veteran was being treated for hepatitis C 
and was experiencing severe fatigue and weight loss 
currently.  As such, Dr. M.P. stated that the veteran should 
not work more than 40 hours a week for the next four weeks.  
A September 2002 statement from Dr. M.P. shows that he 
recommended that the veteran not work at all from September 
13, 2002, to October 13, 2002, due to diagnoses of hepatitis 
C, weight loss, and thrombocytosis.  

An October 2002 office note from Dr. S.D. shows that the 
veteran was having persistent weight loss and fatigue.  He 
also had some change in bowel movements.  They were usually 
about twice a day and the veteran would have a solid bowel 
movement followed by some liquid bowel movements.  He denied 
any abdominal pain, nausea, vomiting, or any reflux symptoms.  
The assessment was status-post treatment of hepatitis C with 
nondetected virus and normal liver function tests.  It was 
also noted that the veteran had persistent weight loss with 
some recent change in bowel habits, etiology of which was 
unclear.  

An October 2002 treatment note from Dr. R.L. reflects that, 
the veteran had a history of hepatitis C, which was diagnosed 
approximately two years previously and was treated with PEG, 
Intron, and Ribavirin, which the veteran was on for 26 weeks 
and was told that he had an excellent response.  It was 
recorded that the veteran had been off it for one year with 
basically undetectable levels of hepatitis C in his system.  
It was further noted that the veteran had complained of 
fatigue over the prior two years.  He also had fluctuations 
in his weight and had lost as much as 30 pounds.  Upon review 
of laboratory results, Dr. R.L. noted that the veteran had 
leukocytosis, mild thrombocytosis, and a history of 
splenectomy.  Dr. R.L. stated that he believed the veteran's 
platelet count went up as an acute phase reaction to some 
recent infection and now returned to his normal baseline.  
Dr. R.L. concluded that he saw no other evidence of any 
hematologic disorders and nothing to account for the 
veteran's fatigue and weight loss. 

A January 2005 VA examination reflects that the veteran's 
claims file was reviewed by the examiner.  It was noted that 
the veteran was diagnosed with hepatitis C in November 2000.  
The examiner noted that the veteran received PEG Interferon 
and Ribarvirn from March 2001 through October 2001 and, as of 
October 2002, the final assessment was status-post treatment 
of hepatitis with non-detected virus and normal liver 
function tests.  The veteran stated that, during treatment he 
had fatigue, a rash, and insomnia.  He also had a diminished 
appetite and lost about 30 pounds.  The veteran stated that 
his hepatitis was inactive and his last check-up with his 
gastroenterologist was in late 2002.  Currently, his last 
check-up was in December 2004 and he stated that his liver 
enzymes were within normal range.  The veteran did not 
receive any specific treatment for hepatitis since August 
2001.  He further stated that he regained his lost weight 
and, at present, his weight was stable.  The veteran had no 
nausea, vomiting, pain in the abdomen, right upper quadrant 
pain, peptic ulcer disease, or upper gastrointestinal 
bleeding.  Bowel movements were regular.  

The veteran stated that he had been having fatigue and 
malaise for the last five to six years.  The fatigue was more 
during treatment with PEG Interferon and Ribavirin and, at 
that time, he lost about 80 percent of his original stamina.  
The veteran stated that he was having minimal fatigue, 
tiredness, and malaise since late 2001 and currently had lost 
about 10 percent of his original stamina.  The veteran had no 
restriction of routine activities at home or work.  He was 
doing full-time postal office work as a mechanic (40 hours, 
five days a week).  The veteran was not availing sick or 
medical leave secondary to fatigue.  He had no incapacitating 
episodes of hepatitis C or fatigue nor did he have prolonged 
immobilization or hospitalization for fatigue or hepatitis C.  
The veteran stated that he had been having diffuse arthralgia 
involving most of the joints, especially hands, elbows, and 
knee joints since late 2001.  The veteran denied any history 
of hepatomegaly (mentioned by his doctors).  

Diagnostic tests revealed normal live enzymes, albumin, and 
prothrombin time.  The diagnosis was hepatitis C infection.  
It was noted that the veteran was status-post treatment with 
PEG Interferon injections and Ribavirin tablets from March 
2001 through October 2001.  He had good response with non-
detected virus as per Dr. S.D. letter dated in October 2002.  
The veteran was currently following up with his family 
physician.  Current examination revealed no signs of 
hepatocellular failure and liver enzymes were within normal 
limits.  The examiner concluded that hepatitis C was not 
clinically active at present time.  The examiner opined that 
the veteran's hepatitis C and its residual effects do not 
likely prevent him from doing his daily routine activities as 
well as general employment. 

As stated previously, the veteran has been assigned an 
initial 10 percent rating under Diagnostic Code 7354 
beginning April 1, 2002.  A 20 percent rating is not 
warranted unless there is evidence of daily fatigue, malaise, 
and anorexia, requiring dietary restriction, continuous 
medication, or incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks, 
during the past 12-month period.  The Board notes that in 
August 2002 and October 2002, the veteran had complaints of 
severe fatigue and weight loss; however, in October 2002, the 
veteran had a nondetected virus and normal liver functions.  
Moreover, an October 2002 treatment note from Dr. R.L. shows 
that the veteran had basically undetectable levels of 
hepatitis C and, upon review of the laboratory results, Dr. 
R.L. concluded that he saw no other evidence of any 
hematologic disorders and nothing to account for the 
veteran's fatigue and weight loss.  Also, the January 2005 VA 
examiner found that the veteran's liver enzymes were within 
normal limits and hepatitis C was not clinically active at 
the present time.  As such, the medical evidence fails to 
demonstrate that the veteran's continued complaints of 
chronic fatigue and weight loss are manifestations of his 
hepatitis C.  Moreover, there is no evidence that the veteran 
has required dietary restrictions or is on continuous 
medication.  Also, the January 2005 VA examiner found that 
the veteran had no incapacitating episodes of hepatitis C.  
Therefore, the veteran is not entitled to an initial rating 
in excess of 10 percent beginning April 1, 2002.  38 C.F.R. 
§ 4.114, Diagnostic Code 7354 (2005). 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 10 percent for hepatitis C beginning April 1, 
2002.  Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

D.	Extra-Schedular Consideration

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2005).  The record does not reflect any 
post-service hospitalizations for veteran's hepatitis C or 
show that such is unusually manifested.  Specifically, the 
January 2005 VA examiner noted that the veteran had not been 
hospitalized for fatigue or hepatitis C.  Moreover, there is 
no evidence that the veteran's disability has rendered him 
unable to secure or follow a substantially gainful 
occupation.  The Board does acknowledge that the evidence of 
record demonstrates that the veteran was unemployed from July 
19, 2001, to January 21, 2002, due to service-connected 
hepatitis C and, therefore, had been awarded a total rating 
based on individual unemployability for such time period.  
The Board further notes that the veteran has claimed that he 
was unemployed from September 13, 2002, to December 29, 2002, 
as a result of his hepatitis C and observes a September 2002 
statement from Dr. M.P. showing that he recommended that the 
veteran not work at all from September 13, 2002, to October 
13, 2002, due to diagnoses of hepatitis C, weight loss, and 
thrombocytosis.  However, the Board notes that medical 
evidence dated in October 2002 failed to demonstrate that the 
veteran's debilitating fatigue and weight loss were 
attributable to his hepatitis C.  Moreover, despite VA's 
request that the veteran provide additional evidence 
demonstrating unemployability from September 13, 2002, to 
December 29, 2002, in an August 2004 letter, there is no 
evidence that the veteran was out of work due solely to 
hepatitis C symptomatology during such time period.  
Additionally, at the January 2005 VA examination, it was 
recorded that the veteran was working full-time as a mechanic 
and had not availed sick or medical leave secondary to 
fatigue.  As such, the medical evidence shows that any 
objective manifestations of the veteran's hepatitis C are 
exactly those contemplated by the schedular criteria.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

An initial rating in excess of 30 percent for hepatitis C for 
the period preceding March 16, 2001, is denied.

An initial rating in excess of 60 percent for hepatitis C for 
the period from March 16, 2001, to March 31, 2002, is denied.

An initial rating in excess of 10 percent for hepatitis C 
beginning April 1, 2002, is denied. 



____________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


